     Case 2:20-cv-02260-ROS-DMF Document 33 Filed 02/21/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Tamara L Barnicoat,                              No. CV-20-02260-PHX-ROS (DMF)
10                  Plaintiff,                         ORDER
11    v.
12    County of Gila, et al.,
13                  Defendants.
14
15          Pursuant to the parties’ stipulation (Doc. 30), and good cause appearing,
16          IT IS ORDERED the Stipulation (Doc. 30) is GRANTED.                 All claims are
17   dismissed against the following defendants: Tommie Martin, John Doe Martin, Jane Doe
18   Humphrey, Jane Doe Burdess, Jane Doe Burch, Jane Doe McDaniel, John Doe Griffin,
19   John Doe Kriley, John Doe Supervisors I-X, Jane Doe Supervisors I-X, John Doe and Jane
20   Doe Deputies I-X, John Does I-X, Jane Does I-X, Black Corporations, and White
21   Partnerships I-X.
22          IT IS FURTHER ORDERED the Motion to Dismiss (Doc. 27) is DENIED AS
23   MOOT.
24          Dated this 19th day of February, 2021.
25
26
27                                                    Honorable Roslyn O. Silver
                                                      Senior United States District Judge
28
